Exhibit 10.58
 
CONFIDENTIAL
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
SECOND AMENDED & RESTATED SUPPLY AGREEMENT
 
This Second Amended & Restated Supply Agreement is entered into as of this 31st
day of March, 2010 (the “Signature Date”) between WEALTHY RISE INTERNATIONAL,
LTD., a Hong Kong company (hereinafter “CUSTOMER”) and HOKU MATERIALS, INC., a
Delaware corporation (hereinafter “HOKU”).  HOKU and CUSTOMER are sometimes
referred to in the singular as a “Party” or in the plural as the “Parties”.
 
Recitals
 
Whereas, HOKU and CUSTOMER are parties to that certain Amended and Restated
Supply Agreement dated as of April 2, 2009 (the “Prior Supply Agreement”).
 
Whereas, HOKU and CUSTOMER desire to amend and restate the Prior Supply
Agreement in its entirety as set forth herein.
 
Whereas, HOKU desires to supply polysilicon to CUSTOMER for its general use
beginning in calendar year 2011 for a continuous period of three years from the
date of the first shipment.
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
CUSTOMER desires to provide HOKU with a firm order for polysilicon upon the
terms and conditions provided herein.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
1.           Effectiveness.  This Agreement shall become effective upon
CUSTOMER’s initiation of remittance in full to HOKU of the first Monthly Deposit
(the “Effective Date”); provided, however, that the price reduction for the
Products shall only be effective upon the earlier of HOKU’s first delivery of
Products to CUSTOMER or CUSTOMERS’s payment in full to HOKU of the Main Deposit
pursuant to Section 6.2 below, it being understood that HOKU has no obligation
to deliver Product until CUSTOMER has paid the Main Deposit in full.  Upon the
Effective Date of this Agreement, HOKU agrees irrevocably to waive any remedy
that otherwise may have accrued under the Prior Supply Agreement, including,
without limitation, any claim it may have had to interest.
 
2.           Definitions.
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
2.1           “Affiliate” shall mean, with respect to either Party to this
Agreement, any entity that is controlled by or under common control with such
Party.
 
 
Page 1 of 18

--------------------------------------------------------------------------------

 
2.2           “Agreement” shall mean this Second Amended & Restated Supply
Agreement and all appendices annexed to this Agreement as the same may be
amended from time to time in accordance with the provisions hereof.
 
2.3           “First Shipment Date” shall mean the date by which HOKU has
delivered to CUSTOMER an aggregate total of [*] metric tons of Products pursuant
to this Agreement.
 
2.4           “Facility” shall mean any facility used by HOKU for the production
of the Product.
 
2.5           “Independent Expert” means any Qualified Laboratory that is
reasonably acceptable to each of HOKU and CUSTOMER; provided, however that if
such parties cannot agree on the Independent Expert within ten (10) days, each
Party shall select one independent expert form the list of Qualified
Laboratories, and those two independent experts shall select the Independent
Expert.
 
2.6           “Minimum Annual Quantity of Product” means [*] metric tons (*
kilograms).
 
2.7           “Minimum Quarterly Quantity of Product” means [*] metric tons (*
kilograms).
 
2.8           “Minimum Monthly Quantity of Product” means [*] metric tons (*
kilograms).
 
2.9           “Product” shall mean the raw polysilicon in chunk form
manufactured by HOKU and sold to CUSTOMER pursuant to this Agreement.
 
2.10           “Product Specifications” shall mean the quality and other
specifications set forth on Appendix 2 to this Agreement.
 
2.11           “Qualified Laboratory” means each qualified laboratory set forth
on Appendix 2 to this Agreement.
 
2.12           “Term” shall mean the period during which this Agreement is in
effect, as more specifically set forth in Section 10 of this Agreement.
 
2.13           “Total Deposit” shall mean all deposits or prepayments made by
CUSTOMER to HOKU hereunder including without limitation the Initial Deposit and
the Main Deposit.
 
2.14           “Year” shall mean each of the three (3) twelve-month periods
commencing on the First Shipment Date.
 
3.           Ordering.  Starting on the First Shipment Date and each Year during
the term of this Agreement thereafter, CUSTOMER agrees to purchase from HOKU,
and HOKU agrees to sell to CUSTOMER, the Minimum Annual Quantity of Product at
the prices set forth on Appendix 1 to this Agreement (the “Pricing
Schedule”).  This Agreement constitutes a firm order from CUSTOMER for
[*] metric tons of Product that cannot be cancelled during the term of this
Agreement, except as set forth in Section 10 below.
 
 
Page 2 of 18

--------------------------------------------------------------------------------

 
4.           Supply Obligations.
 
4.1           HOKU shall deliver each Year pursuant to this Agreement starting
on the First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments in amounts not less than the Minimum
Monthly Quantity and the Minimum Quarterly Quantity pursuant to Section 5.1
below; provided however, that if HOKU fails to deliver a monthly shipment, then
HOKU may deliver any deficiency within sixty (60) days without breaching this
section or incurring any purchase price adjustment (pursuant to Section 4.3
below).  At any time during the term of this Agreement, HOKU may ship to
CUSTOMER up to the full cumulative balance of Minimum Annual Quantity of Product
to be shipped through the end of the current Year (an “Excess Shipment”) with
CUSTOMER’s written consent, which may be given or withheld in CUSTOMER’s
absolute discretion.  This shipment will be credited against each subsequent
Minimum Annual Quantity of Product.  For example, if the Minimum Annual Quantity
of Product for a given Year is [*] metric tons, and if HOKU delivers [*] metric
tons in January, then the next shipment of [*] metric tons is not required until
the following Year.
 
4.2           HOKU intends to manufacture the Products at its Facility, however,
notwithstanding anything to the contrary herein, HOKU may deliver to CUSTOMER
Products that are manufactured by a third party other than HOKU, (the
“Alternative Products”).  The Alternative Products shall conform to the
warranties of HOKU to CUSTOMER hereunder, and the quality, price, delivery and
any other terms and conditions of the Alternative Products shall be no less
favorable than the terms and conditions set forth in this Agreement.  Delivery
of the Alternative Products shall not release or mitigate HOKU’s liabilities and
obligations hereunder except that delivery of the Alternative Products is deemed
to be delivery of Products, and CUSTOMER shall have the same rights and HOKU
shall have the same obligations as set forth hereunder with respect to any
Alternative Products.  HOKU shall notify CUSTOMER in writing prior to the
delivery of Alternative Products.
 
4.3           Except in the case of a force majeure pursuant to Section 13
below, if at any time after January 31, 2011, HOKU does not supply any Products
pursuant to Section 4.1 or 4.2 within sixty (60) days of the scheduled delivery
date, HOKU will provide CUSTOMER with a purchase price adjustment.  (For the
avoidance of doubt, this means that no such sixty (60) day period shall begin to
run before January 31, 2011.) Such purchase price adjustment shall be the
reduction of two and one-half percent (2.5%) of the price of the respective
delayed Products for each week or part thereof that the Product shipment (or
part thereof) is delayed beyond the sixty (60) day grace
period.  Notwithstanding anything to the contrary, the maximum amount of such
purchase price reduction is limited to fifty percent (50%) of the price of the
respective delayed Products.  Monthly shipments which are delayed beyond one
hundred twenty (120) days shall be deemed to constitute a material breach of
this Agreement pursuant to Section 10.2.1 below.  Notwithstanding the foregoing,
if CUSTOMER fails to make a payment to HOKU within the 60-day period set forth
in Section 6.4 below, HOKU shall not be required to supply any Product to
CUSTOMER until HOKU has received the past due amount including any interest
payable thereon pursuant to this Agreement.  For the avoidance of doubt,
CUSTOMER’s right to reduce the purchase price pursuant to this Section 4.3 shall
not apply if HOKU is not fulfilling its supply obligations for this reason.
 
 
Page 3 of 18

--------------------------------------------------------------------------------

 
5.           Shipping & Delivery.
 
5.1           Except as provided in Section 4.2 above, shipments shall be made
from the Facility on a monthly basis in accordance with a shipment schedule that
will be provided by HOKU each Year under this Agreement (the “Shipment
Schedule”) no later than sixty (60) days prior to the applicable Year.  The
Shipment Schedule shall provide for approximately equal monthly shipments in
amounts not less than the Minimum Monthly Quantity that add up to the Minimum
Annual Quantity of Products in the applicable Year and add up to the Minimum
Quarterly Quantity in each of the four quarters of the applicable Year.
 
5.2           HOKU will use commercially reasonable efforts to make available to
CUSTOMER its first shipment of Products on or before January 31, 2011.
 
6.           Payments & Advances.
 
6.1           CUSTOMER has paid to HOKU Seven Million U.S. Dollars
(US$7,000,000) as an advance payment for Products to be delivered under this
Agreement (the “Initial Deposit”).
 
6.2           CUSTOMER shall pay in cash to HOKU the additional sum of Thirteen
Million Two Hundred Thousand U.S. Dollars (US$13,200,000) (the “Main Deposit”)
as an advance payment for Products to be delivered under this Agreement in equal
installments (each, a “Monthly Deposit”) within ten (10) business days from each
of the Remittance Dates set forth below:
 
Remittance Date
Monthly Deposit
April 14, 2010
$3.3 million
June 14, 2010
$3.3 million
August 14, 2010
$3.3 million
October 14, 2010
$3.3 million

 
6.3           CUSTOMER shall pay in cash to HOKU the additional sum of Two
Hundred Thousand U.S. Dollars ($200,000) (the “Final Deposit”) as an advance
payment for Products to be delivered under this Agreement.  Initiation of the
remittance in the full amount of the Final Deposit shall be made within ten (10)
business days of when HOKU completes the shipment to CUSTOMER of a cumulative
aggregate of [*] metric tons of Product pursuant to Section 4 of this agreement.
 
6.4           HOKU shall invoice CUSTOMER at or after the time of each shipment
of Products to CUSTOMER.  Taxes, customs and duties, if any, will be identified
as separate items on HOKU invoices.  All invoices shall be sent to CUSTOMER’s
address as provided herein.  Payment terms for all invoiced amounts shall be
sixty (60) days from date of shipment.  All payments shall be made in U.S.
Dollars.  Unless HOKU is entitled to retain the Total Deposit as liquidated
damages pursuant to Section 12 below, shipments to CUSTOMER shall be credited
against the Total Deposit according to the schedule of credits in Appendix 1
until there are no Funds Remaining on the Deposit (as defined in Section 10.5).
 
 
Page 4 of 18

--------------------------------------------------------------------------------

 
6.5           The prices for the Products do not include any excise, sales, use,
import, export or other similar taxes, such taxes will not include income taxes
or similar taxes, which taxes will be invoiced to and paid by CUSTOMER, provided
that CUSTOMER is legally or contractually obliged to pay such taxes.  CUSTOMER
shall be responsible for all transportation charges, duties or charges,
liabilities and risks for shipping and handling (and hereby indemnifies HOKU for
such costs, liabilities and risks); thus, the price for the Products shall not
include any such charges.
 
6.6           Late payments and outstanding balances, shall accrue interest at a
rate per annum equal to the lesser of 12% per annum or the maximum allowed by
law, accruing daily and calculated on the basis of a 365-day year and the actual
number of days.
 
7.           Security Interest.
 
7.1           HOKU hereby grants to CUSTOMER a security interest to secure the
repayment by HOKU to CUSTOMER of the Total Deposit following any of the events
set forth in Section 10.5 below, which shall be subordinated in accordance with
Section 7.2 below, in all of the tangible and intangible assets related to
HOKU’s polysilicon business (the “Collateral”).
 
7.2           CUSTOMER acknowledges and agrees that the security interests and
liens in the Collateral will not be first priority security interests, will be
expressly subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that
provide debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to CUSTOMER hereby.  CUSTOMER shall enter into subordination agreements with the
Senior Lenders on terms and conditions reasonably acceptable to the Senior
Lenders.
 
7.3           In addition, CUSTOMER shall enter into collateral, intercreditor
and other agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders,
and with Suntech Power Holding Co., Ltd., Solarfun Power Hong Kong Limited,
Jiangxi Jinko Solar Co., Ltd., Tianwei New Energy (Chengdu) Wafer Co., Ltd,
Shanghai Alex New Energy Co., Ltd., and HOKU’s other customers who provide
prepayments for Products (collectively, “HOKU’s Other Customers”), as may be
reasonably necessary to ensure that the security interest granted hereby is pari
passu with the security interests that may be granted to HOKU’s Other
Customers.  CUSTOMER may not unreasonably refuse to sign any such Collateral
Agreement, provided that such Collateral Agreement grants CUSTOMER a pari passu
priority with respect to HOKU’s Other Customers, and is expressly subordinated
to the Senior Lenders.
 
7.4           The security interest granted hereby shall continue so long as
HOKU continues to maintain any amount of the Total Deposit, and only to the
extent of such remaining amount of the Total Deposit being held by HOKU, which
has not been credited against the shipment of Products pursuant to this
Agreement, or otherwise repaid to CUSTOMER.  Notwithstanding anything to the
contrary contained in this Agreement, the Collateral consisting of real property
shall secure only the obligations of HOKU to refund any portion of the Total
Deposit to CUSTOMER in accordance with the terms of this Agreement.  When the
Total Deposit is no longer held by HOKU, CUSTOMER will sign such documents as
are necessary to release its security interests.
 
 
Page 5 of 18

--------------------------------------------------------------------------------

 
7.5           HOKU and CUSTOMER each agree to act in good faith to execute and
deliver any additional document or documents that may be required in furtherance
of the foregoing provisions of this Section 7, including the Collateral
Agreements.  Neither HOKU nor CUSTOMER may unreasonably refuse to sign any such
document.
 
8.           Product Quality Guarantee.
 
8.1           HOKU warrants to CUSTOMER that the Products shall meet the Product
Specifications.  For each shipment, this warranty shall survive for seventy five
(75) days after the applicable shipment date (the “Warranty Period”).  Upon
release of the Products to a common carrier or freight forwarder, FOB origin
(INCOTERMS 2000), HOKU warrants that the Products shall be free of all liens,
mortgages, encumbrances, security interests or other claims or rights.  HOKU
will, upon prompt notification and compliance with HOKU’s instructions, refund
or replace, at CUSTOMER’s sole option, any Product which does not meet the
Product Specifications, and CUSTOMER shall comply with the inspection and return
goods policy described in Section 9 below with respect to such Products.  No
employee, agent or representative of HOKU has the authority to bind HOKU to any
oral representation or warranty concerning the Products.  Any oral
representation or warranty made prior to the purchase of any Product and not set
forth in writing and signed by a duly authorized officer of HOKU shall not be
enforceable by CUSTOMER.  HOKU makes no warranty and shall have no obligation
with respect to damage caused by or resulting from accident, misuse, neglect or
unauthorized alterations to the Products.
 
8.2           HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS
FOR A PARTICULAR PURPOSE.  Except as otherwise provided in Section 10.2.5 below,
HOKU’s sole responsibility and CUSTOMER’s exclusive remedy for any claim arising
out of the purchase of any Product is a refund or replacement, as described
above.  In no event shall HOKU’s liability exceed the purchase price paid
therefore; nor shall HOKU be liable for any claims, losses or damages of any
individual or entity or for lost profits or any special, indirect, incidental,
consequential, or exemplary damages, howsoever arising, even if HOKU has been
advised of the possibility of such damages.
 
8.3           HOKU shall, at its own expense, indemnify and hold CUSTOMER and
its Affiliates harmless from and against any expense or loss resulting from any
actual or alleged infringement of any patent, trademark, trade secret,
copyright, mask work or other intellectual property related to the Products, and
shall defend at its own expense, including attorneys fees, any suit brought
against CUSTOMER or CUSTOMER’s Affiliates alleging any such
infringement.  CUSTOMER agrees that:  (i) CUSTOMER shall give HOKU prompt notice
in writing of any such suit; (ii) if HOKU provides evidence reasonably
satisfactory to CUSTOMER of HOKU’s financial ability to defend the matter
vigorously and pay any reasonably foreseeable damages, CUSTOMER shall permit
HOKU, through counsel of HOKU’s choice, to answer the charge of infringement and
defend such suit (but CUSTOMER, or CUSTOMER’s Affiliate may be represented by
counsel and participate in the defense at its own expense); and (iii) CUSTOMER
shall give HOKU all needed information, assistance, and authority, at HOKU’s
expense, to enable HOKU to defend such suit In case of a final award of damages
in any such suit HOKU shall pay such award, but shall not be responsible for any
settlement made without its prior consent Except as otherwise expressly set
forth herein, HOKU disclaims any obligation to defend or indemnify CUSTOMER, its
officers, agents, or employees, from any losses, damages, liabilities, costs or
expenses which may arise out of the acts of omissions of HOKU.
 
 
Page 6 of 18

--------------------------------------------------------------------------------

 
9.           Inspection and Return Goods Policy.
 
9.1           An inspection of appearance of each shipment of Product shall be
made by CUSTOMER in accordance with sound business practice upon the delivery of
the Product, and in no case later than four weeks after delivery at CUSTOMER’s
factory.  CUSTOMER shall inform HOKU promptly, and in no case later than six
weeks after delivery of Product, in case of any obvious damages or other obvious
defects to the Product which CUSTOMER discovers under the inspection of
appearance.
 
9.2           CUSTOMER shall perform final inspection of the Product upon
introducing the Product into CUSTOMER’s production process.  Such inspection
shall take place during the Warranty Period.  If the Product does not meet the
Product Specifications, CUSTOMER shall notify HOKU in writing without undue
delay after the inspection and in any event prior to expiration of the Warranty
Period, and, together with the notification, submit documentary evidence of the
result of the final inspection.  HOKU shall then have the right to undertake its
own inspection prior to any return of the Products pursuant to Section 9.3
below, and shall notify CUSTOMER in writing within 5 business days whether or
not it chooses to do so.
 
9.3           Products may be returned to HOKU by delivering them to a common
carrier or freight forwarder within the later of (a) 10 days after HOKU notifies
CUSTOMER in writing pursuant to Section 9.2 above that it chooses not to
exercise its right to undertake its own inspection prior to return of the
Products; and (b) 10 days after HOKU completes its inspection pursuant to
Section 9.2 above and confirms the defect by written notice to CUSTOMER, for
replacement or a refund including all return shipment expenses.  To assure
prompt handling, HOKU shall provide CUSTOMER a return goods authorization number
within 48 hours of CUSTOMER’s request.  Provided that HOKU communicates this
number to CUSTOMER within such timeframe, CUSTOMER will reference this number on
return shipping documents.  Returns made without the authorization number
provided by HOKU in accordance with the foregoing may be subject to HOKU’s
reasonable charges due to HOKU’s additional handling costs.  If HOKU concludes
following its inspection pursuant to Section 9.2 above that the Product meets
the Product Specifications, CUSTOMER reserves the right to require that the
Product be submitted to an Independent Expert; and if HOKU chooses not to
exercise its right to complete its own inspection pursuant to Section 9.2, HOKU
reserves the right to require that the Product be submitted to an Independent
Expert.  The conclusion of the Independent Expert shall be final, binding and
non-appealable in respect of the conformity of the Products to the warranties
set forth in Section 8.1 above.  The fees and expenses of the Independent Expert
shall be paid solely by the party that does not succeed in the dispute.  HOKU
reserves the right to reverse any credit issued to CUSTOMER prior to the
determination of the Independent Expert that the Products for which the credit
was issued are not defective, and CUSTOMER reserves the right to return the
Products to HOKU by delivering them to a common carrier or freight forwarder
within 10 days of the determination of the Independent Expert that the Products
are defective.
 
 
Page 7 of 18

--------------------------------------------------------------------------------

 
10.           Term and Termination.
 
10.1           The term of this Agreement shall begin on the Effective Date and
shall remain in force for a period of three Years beginning with the First
Shipment Date.
 
10.2           Each Party may, at its discretion, upon written notice to the
other Party, and in addition to its rights and remedies provided under this
Agreement or any other agreement executed in connection with this Agreement and
at law or in equity, terminate this Agreement in the event of any of the
following:
 
10.2.1           Upon a material breach of the other Party of any material
provision in this Agreement, and failure of the other Party to cure such
material breach within sixty (60) days after written notice thereof; provided,
however, that such cure period shall not modify or extend the 120-day cure
period for HOKU’s delivery obligations pursuant to Section 4.3 above; and
provided, further that each sixty (60) day cure period shall not apply to
CUSTOMER’s failure to make pre-payments to HOKU pursuant to Sections 6.1 through
6.3 to this Agreement.  For purposes of this Section 10.2.1, a “material breach”
means a monthly shipment which is delayed beyond one hundred twenty (120) days,
a payment default or any other material breach of this Agreement which
materially and adversely affects a Party or which occurs on multiple occasions;
 
10.2.2           Upon the voluntary or involuntary initiation of bankruptcy or
insolvency proceedings against the other Party; provided, that for an
involuntary bankruptcy or insolvency proceeding, the Party subject to the
proceeding shall have sixty (60) working days within which to dissolve the
proceeding or demonstrate to the terminating Party’s satisfaction the lack of
grounds for the initiation of such proceeding;
 
10.2.3           If the other Party (i) becomes unable, or admits in writing its
inability, to pay its debts generally as they mature, (ii) becomes insolvent (as
such term may be defined or interpreted under any applicable statute);
 
10.2.4           In accordance with the provisions of Section 13 (Force Majeure)
below; provided, however, that CUSTOMER may not terminate this Agreement
pursuant to Section 13 if HOKU is supplying Products to CUSTOMER pursuant to
Section 4.2 of this Agreement;
 
10.2.5           HOKU’s repetitive failure to deliver Products conforming to the
warranties set forth in Section 8 above, subject to applicable cure periods; or
 
10.2.6           Without limiting the foregoing, CUSTOMER shall have the right
to terminate this Agreement if the First Shipment Date does not occur on or
before May 31, 2011.
 
10.3           HOKU shall have the right to terminate this Agreement if CUSTOMER
has failed to initiate remittance in full of any Monthly Deposit on or before
the applicable date set forth in Section 6.2, in which case, HOKU shall be
entitled to retain the Initial Deposit and all prior Monthly Deposits that have
been paid to HOKU as of such termination date as liquidated damages; or CUSTOMER
has failed to initiate payment in full of the Final Deposit pursuant to
Section 6.3 above, in which case, HOKU shall be entitled to retain the Initial
Deposit, and the Main Deposit as liquidated damages.  UPON FORFEITURE OF SUCH
DEPOSITS AS LIQUIDATED DAMAGES PURSUANT TO THIS SECTION 10.3, ALL CLAIMS,
OBLIGATIONS AND LIABILITIES OF CUSTOMER DERIVING FROM OR RELATING TO THIS
AGREEMENT AND ITS TERMINATION SHALL BE DEEMED TO BE DISCHARGED AND FINALLY
SETTLED.
 
 
Page 8 of 18

--------------------------------------------------------------------------------

 
10.4           Upon the expiration or termination of this Agreement howsoever
arising (except for a nullification pursuant to Section 1), the following
Sections shall survive such expiration or termination:  Sections 2
(Definitions); Section 8 (Product Quality Guarantee), Section 9 (Inspection and
Return Goods Policy); Section 10 (Term and Termination); Section 11 (Liability);
Section 12 (Liquidated Damages); and Section 14 (General Provisions).
 
10.5           If CUSTOMER terminates this Agreement pursuant to Section 10.2.1,
10.2.2, 10.2.3, 10.2.4, 10.2.5, 10.2.6, or 13, then, in addition to CUSTOMER’s
other remedies pursuant to this Agreement, and all available remedies at law and
in equity, 100% of the Funds Remaining on the Total Deposit on such date of
termination shall be returned to CUSTOMER within thirty (30) calendar days, with
any late payment accruing interest pursuant to Section 6.6 above; provided
however that if CUSTOMER is in material breach of this Agreement at the time it
terminates this Agreement, then HOKU shall not be required to repay any of the
Funds Remaining on the Total Deposit up to the amounts of HOKU’s direct loss
from such material breach (unless CUSTOMER cures such breach within the
applicable cure period) or CUSTOMER’s other outstanding and unpaid obligations
hereunder (including, without limitation, obligations under Section 12).  If
HOKU terminates this Agreement pursuant to Section 10.2.1, 10.2.2 10.2.3,
10.2.4, or 13 then, in addition to HOKU’s other remedies pursuant to this
Agreement, and all available remedies at law and in equity, HOKU shall be
entitled to retain any Funds Remaining on the Total Deposit on such date of
termination in accordance with Section 12; provided however that if HOKU is in
material breach of this Agreement at the time it terminates this Agreement, then
HOKU shall not be entitled to retain any of the Funds Remaining on the Total
Deposit up to the amounts of CUSTOMER’S direct loss from such material breach
(unless HOKU cures such breach within the applicable cure period) or HOKU’s
other outstanding and unpaid obligations hereunder (including, without
limitation, obligations under Section 8.).  “Funds Remaining” on the Total
Deposit are funds not applied against CUSTOMER’s purchase of Product, pursuant
to Section 6.4 above, for Product actually shipped to CUSTOMER hereunder.
 
11.           Liability.
 
11.1           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN
IF CUSTOMER OR HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11.2           HOKU’S TOTAL LIABILITY TO CUSTOMER FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL NOT EXCEED THE GREATER OF THE FUNDS REMAINING ON THE
TOTAL DEPOSIT OR ANY AMOUNTS OWED BY HOKU PURSUANT TO SECTION 8 HEREOF.
 
 
Page 9 of 18

--------------------------------------------------------------------------------

 
11.3           CUSTOMER’S TOTAL LIABILITY TO HOKU FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL NOT EXCEED THE GREATER OF THE FUNDS REMAINING ON THE
TOTAL DEPOSIT OR THE PRICE AS SET FORTH ON APPENDIX 1 TO THIS AGREEMENT FOR SUCH
PRODUCT OF WHICH CUSTOMER HAS TAKEN DELIVERY.  For the avoidance of doubt under
this Section and other Sections hereof (including, without limitation,
Sections 10.3 and 12), upon the Effective Date, CUSTOMER shall never be liable
to pay anything except to the extent CUSTOMER actually takes delivery of
Product, CUSTOMER must pay for the Product at the prices set forth on Appendix 1
to this Agreement (subject to CUSTOMER’S warranty and other rights under this
Agreement).  Otherwise, HOKU’s sole remedies in the event CUSTOMER fails to pay
any amounts due pursuant to this Agreement are to terminate the Agreement and/or
retain amounts CUSTOMER has already paid.  The following examples illustrate
these points.  (In each of the examples, it is assumed HOKU has fulfilled its
obligations under the Agreement and CUSTOMER is not entitled to any remedy
against HOKU.) Example 1:  Assume CUSTOMER fails to make the third monthly
pre-payment of $3.3 million, having previously paid the Initial Deposit and the
first two monthly payments of $3.3 million.  Then HOKU would be entitled to
terminate the Agreement and to retain the $13.6 million already paid by
CUSTOMER, but CUSTOMER would have no further liability.  Example 2:  Assume
there are $13.4 million in Funds Remaining from amounts previously deposited by
CUSTOMER at the end of “Year 1” (see Appendix 1), that CUSTOMER takes delivery
of [*] metric tons of Product, and that CUSTOMER fails to pay for the Product on
time.  HOKU would then have two options.  HOKU could give 60 days’ written
notice of default pursuant to Section 10.2.1.  Alternatively, HOKU could off-set
the amount due by applying [*] ([*] kilograms) plus interest at 12% from the due
date out of the Funds Remaining pursuant to Section 12.2.  If CUSTOMER were then
to fail to pay within the grace period (Section 10.2.1) or to replenish the
amounts applied from the Funds Remaining (Section 12.2), HOKU would be entitled
to terminate the Agreement and to retain the Funds Remaining, but CUSTOMER would
have no further liability.  Example 3:  Assume there are $6.6 million in Funds
Remaining from amounts previously deposited by CUSTOMER at the end of “Year 2”
(see Appendix 1), that CUSTOMER takes delivery of [*] metric tons of Product,
and that CUSTOMER fails to pay the [*] due ([*] kilograms) for the
Product.  Then HOKU would be entitled to retain the $6.6 million in Funds
Remaining and CUSTOMER would still be liable to pay HOKU $3.4
million.  Example 4:  CUSTOMER fails to take delivery of any Product or, having
previously taken delivery of one or more shipments of Product and paid for such
Product, CUSTOMER fails to take delivery of any additional Product.  Then HOKU
would be entitled to retain the Funds Remaining but CUSTOMER would have no
further liability.
 
12.           Liquidated Damages; Off-Set.
 
12.1           THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY BREACH OF SECTION 6 OF
THIS AGREEMENT BY CUSTOMER MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE TO
HOKU.  BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION 10.3, THEN HOKU SHALL BE
ENTITLED TO RETAIN AS LIQUIDATED DAMAGES, ANY FUNDS REMAINING ON THE TOTAL
DEPOSIT THEREOF NOT CREDITED AGAINST PRODUCT SHIPMENTS.
 
 
Page 10 of 18

--------------------------------------------------------------------------------

 
12.2           THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THAT
CUSTOMER IS LATE IN MAKING ANY PAYMENTS TO HOKU FOR PRODUCTS THAT HAVE BEEN
SHIPPED BY HOKU, HOKU RESERVES THE RIGHT TO OFF-SET THE AMOUNT OF THE TOTAL
DEPOSIT BY CREDITING TO HOKU’S ACCOUNT THE AMOUNT OF THE TOTAL DEPOSIT THAT IS
EQUAL TO THE PAST DUE AMOUNT, INCLUDING ANY INTEREST PAYABLE THEREON PURSUANT TO
THIS AGREEMENT; PROVIDED, HOWEVER, THAT HOKU SHALL NOTIFY CUSTOMER IN WRITING
PRIOR TO SUCH OFF-SET.  FOR THE AVOIDANCE OF DOUBT, THE INTEREST PAYABLE SET
FORTH ABOVE SHALL ACCRUE FROM THE DUE DATE TO THE DATE WHEN HOKU EXERCISES THE
RIGHT TO OFF-SET.  IN CASE OF SUCH OFF-SET BY HOKU, CUSTOMER SHALL BE REQUIRED
TO REPLENISH THE DEPOSIT BY THE SET-OFF AMOUNT WITHIN THIRTY (30) BUSINESS DAYS
AFTER CUSTOMER’S RECEIPT OF SUCH NOTIFICATION.
 
13.           Force Majeure.  Neither Party shall be liable to the other Party
for failure of or delay in performance of any obligation under this Agreement,
directly, or indirectly, owing to acts of God, war, war-like condition,
embargoes, riots, strike, lock-outs and other events beyond its reasonable
control, provided, however, that the non-performing Party shall not be so
excused to the extent such default or delay is attributable to such
non-performing Party failing to use reasonable efforts to prevent or such
non-performing Party causing such default or delay, and such default or delay
could not reasonably be circumvented by the non-performing Party through the use
of alternate sources, workaround plans or other means.  Notwithstanding the
foregoing, a strike, lock-out or other labor dispute involving a Party (or, in
the case of Supplier, a subcontractor or supplier) and its own personnel will
not excuse such Party from performing its obligations hereunder.  In such event,
the non-performing Party will be excused from further performance or observance
of the obligation(s) so affected for as long as such circumstances prevail and
such Party continues to use commercially reasonable efforts to recommence
performance or observance whenever and to whatever extent without delay.  If
such failure or delay occurs, the affected Party (i.e. the Party that is unable
to perform) shall notify the other Party of the occurrence thereof as soon as
possible, and the Parties shall discuss the best way to resolve the event of
force majeure.  If the conditions of Force Majeure apply for a period of more
than two (2) consecutive calendar months, the non-affected Party shall be
entitled to terminate this Agreement upon written notice to the other Party.
 
14.           General Provisions.
 
14.1           CUSTOMER acknowledges that it is the policy of HOKU to
scrupulously comply with the Foreign Corrupt Practices Act of 1977 (as amended,
the “FCPA”) and to adopt appropriate and reasonable practices and procedures
that are undertaken in such a manner as to substantially eliminate the potential
for violation of the FCPA.  CUSTOMER further acknowledges that it shall be bound
by any law, regulation or other legal enactment, that prohibits corrupt
practices of the type or nature described in the FCPA and that is applicable to
CUSTOMER, and CUSTOMER hereby represents and warrants that neither HOKU, nor to
CUSTOMER’s knowledge, any other authorized person or entity associated with or
acting for or on behalf of HOKU, has knowingly directly or indirectly made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to CUSTOMER, whether in money, property, or services (i) to obtain
favorable treatment in securing business from CUSTOMER, (ii) to pay for
favorable treatment for business secured from CUSTOMER, or (iii) to obtain
special concessions or for special concessions already obtained from CUSTOMER,
for or in respect of HOKU, in violation of any legal requirement or applicable
law.  HOKU acknowledges that it is the policy of CUSTOMER to scrupulously comply
with the FCPA and to adopt appropriate and reasonable practices and procedures
that are undertaken in such a manner as to substantially eliminate the potential
for violation of the FCPA.  HOKU further acknowledges that it shall be bound by
any law, regulation or other legal enactment, that prohibits corrupt practices
of the type or nature described in the FCPA and that is applicable to HOKU, and
HOKU hereby represents and warrants that neither CUSTOMER, nor to HOKU’s
knowledge, any other authorized person or entity associated with or acting for
or on behalf of CUSTOMER, has knowingly directly or indirectly made any
contribution, gift, bribe, rebate, payoff influence payment, kickback, or other
payment to HOKU, whether in money, property, or services (i) to obtain favorable
treatment in securing business from HOKU, (ii) to pay for favorable treatment
for business secured from HOKU, or (iii) to obtain special concessions or for
special concessions already obtained from HOKU, for or in respect of CUSTOMER,
in violation of any legal requirement or applicable law.
 
 
Page 11 of 18

--------------------------------------------------------------------------------

 
14.2           This Agreement shall be construed under and governed by the laws
of the State of California, U.S.A.
 
14.3           Upon notice from one Party to the other of a dispute hereunder,
the Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company.  At this meeting, the Parties will
attempt to resolve the dispute in good faith.  If, after the meeting, the
dispute has not been resolved, only then may a Party resort to litigation.  Any
proceeding to enforce or to resolve disputes relating to this Agreement shall be
brought in California, USA.  In any such proceeding, neither Party shall assert
that such a court lacks jurisdiction over it or the subject matter of the
proceeding.
 
14.4           HOKU may assign its rights under this agreement to any collateral
agent as collateral security for HOKU’s secured obligations in connection with
the financing a HOKU Facility, without the consent of CUSTOMER.  Except as
stated in the previous sentence, neither HOKU nor CUSTOMER may assign this
Agreement to a third party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, an assignment of this Agreement by either Party in connection with a
merger, acquisition, or sale of all or substantially all of the assets or
capital stock of such Party shall not require the consent of the other
Party.  If this Agreement is assigned effectively to a third party, this
Agreement shall bind upon successors and assigns of the Parties hereto.
 
14.5           All notices delivered pursuant to this Agreement shall be in
writing and in the English language.  Except as provided elsewhere in this
Agreement, a notice is effective only if the Party giving or making the notice
has complied with this Section 14.5 and if the addressee has received the
notice.  A notice is deemed to have been received as follows:
 
 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 
 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
 
Page 12 of 18

--------------------------------------------------------------------------------

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the address listed below or to a changed address as the
Party shall have specified by prior written notice:
 
CUSTOMER:
 
WEALTHY RISE INTERNATIONAL, LTD.
Room 1402, Harbour Centre
25 Harbour Road, Wanchai, Hong Kong
Attn:  Y.I. Hsu, CEO
 
HOKU:
 
HOKU MATERIALS, INC.
One Hoku Way
Pocatello, Idaho  83204
Attn:  Mr. Scott Paul, CEO
Facsimile:  +1 (808) 440-0357
 
14.6           The waiver by either Party of the remedy for the other Party’s
breach of or its right under this Agreement will not constitute a waiver of the
remedy for any other similar or subsequent breach or right.
 
14.7           Beginning on the Effective Date, and until the earlier of
(A) HOKU’s shipment of the Minimum Annual Quantity of Product manufactured at
the HOKU Facility in Pocatello, Idaho, USA, or (B) the termination of this
Agreement by either Party pursuant to Section 10 of this Agreement (the
“Inspection Termination Date”), CUSTOMER shall have the right to visit the HOKU
Facility in Pocatello, Idaho, USA, for the limited purpose of evaluating HOKU’s
progress towards completing the construction of its polysilicon production
facilities.  CUSTOMER shall provide HOKU with at least three (3) business days’
prior notice of any such visit, and may not visit more than two times each
calendar quarter.  HOKU reserves the right to refuse access to any individual
who is not subject to the parties’ non-disclosure agreement dated August 7,
2008.  CUSTOMER shall agree to abide by all of HOKU’s safety and security
requirements and instructions for the HOKU Facility.  Beginning on the Effective
Date, and until the Inspection Termination Date, HOKU shall provide CUSTOMER
with monthly updates on the progress of the construction of the HOKU polysilicon
production facilities.
 
14.8           If any provision of this Agreement is or becomes, at any time or
for any reason, unenforceable or invalid, no other provision of this Agreement
shall be affected thereby, and the remaining provisions of this Agreement shall
continue with the same force and effect as if such unenforceable or invalid
provisions had not been inserted in this Agreement.
 
 
Page 13 of 18

--------------------------------------------------------------------------------

 
14.9           No changes, modifications or alterations to this Agreement shall
be valid unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
14.10           No employment, agency, trust, partnership or joint venture is
created by, or shall be founded upon, this Agreement.  Each Party further
acknowledges that neither it nor any Party acting on its behalf shall have any
right, power or authority, implied or express, to obligate the other Party in
any way.
 
14.11           Neither Party shall make any announcement or press release
regarding this Agreement or any terms thereof without the other Party’s prior
written consent; provided, however, that the Parties will work together to issue
a joint press release within two (2) days after execution of this
Agreement.  Notwithstanding the foregoing, either Party may publicly disclose
the material terms of this Agreement pursuant to the United States Securities
Act of 1933, as amended, the United States Securities Exchange Act of 1934, as
amended, or other applicable law and Solargiga Energy Holdings Limited, being
the ultimate holding company of CUSTOMER, may publicly disclose the material
terms of this agreement pursuant to Hong Kong law and the Rules Governing the
Listing of securities on The stock Exchange of Hong Kong Limited, as amended;
provided, however, that the Party being required to disclose the material terms
of this Agreement shall provide reasonable advance notice to the other Party.
 
14.12           This Agreement constitutes the entire agreement between the
Parties and supersedes all prior proposal(s) and discussions, relative to the
subject matter of this Agreement and neither of the Parties shall be bound by
any conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein.  No oral
explanation or oral information by either Party hereto shall alter the meaning
or interpretation of this Agreement.  Notwithstanding the foregoing, the Prior
Supply Agreement shall continue in full force and effect until CUSTOMER
initiates the remittance of the first Monthly Deposit to HOKU.  Should CUSTOMER
fail to initiate the remittance in the full amount of the first Monthly Deposit
on or before ten business days from April 14, 2010, then this Agreement shall be
null and void, and the Prior Supply Agreement shall continue in full force and
effect.  Upon initiation of remittance in the full amount of the first Monthly
Deposit on or before ten business days from April 14, 2010, and provided that
HOKU actually receives the first Monthly Deposit within a reasonable period of
time after the remittance date, the Prior Supply Agreement shall be superseded
in all respects by the terms of this Agreement, and all obligations and
liabilities of the Parties under the Prior Supply Agreement shall be
extinguished); provided, however, that the price reduction for the Products
shall only be:  effective upon the earlier of HOKU’s first delivery of Products
to CUSTOMER or CUSTOMERS’s payment in full to HOKU of the Main Deposit pursuant
to Section 6.2 above, it being understood that HOKU has no obligation to deliver
Product until CUSTOMER has paid the Main Deposit in full.  Assuming HOKU
receives and retains any Monthly Deposit, it shall be deemed to have waived any
argument that it did not receive such Monthly Deposit within a reasonable period
of time.
 
14.13           The headings are inserted for convenience of reference and shall
not affect the interpretation and or construction of this Agreement.
 
14.14           Words expressed in the singular include the plural and
vice-versa.
 
 
Page 14 of 18

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Second Amended & Restated
Supply Agreement as of the date last set forth below.
 
CUSTOMER:
HOKU:
   
WEALTHY RISE INTERNATIONAL, LTD.
HOKU MATERIALS, INC.
   
By:  /s/ Y.I.
Hsu                                                                    
By:  /s/ Dustin
Shindo                                                                    
   
Name:  Y.I.
Hsu                                                                    
Name:  Dustin
Shindo                                                                    
   
Title:  CEO                                                                    
Title:  President &
CEO                                                                    
Authorized Signatory
Authorized Signatory
   
Date:  Mar. 31.
2010                                                                    
Date:  March 31,
2010                                                                    
   

 
 
 
Page 15 of 18

--------------------------------------------------------------------------------

 
Appendix 1
Pricing Schedule
 

 
Year 1
Year 2
Year 3
Total
Volume (MT)
[*]
[*]
[*]
[*]
Price/kg
[*]
[*]
[*]
[*]

 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the assigned to the quantity
shall prevail.  For example, the [*] shall be invoiced at [*] per kilogram.
 
The effectiveness of the foregoing pricing schedule subject to the provisions of
Sections 1 and 14.12 of the Agreement, including the provisos set forth therein.
 
Credit Schedule
 
Credit
Year 1
Year 2
Year 3
Total
Total credit
per Year
($ million)
7.0
6.8
6.6
20.4

 
HOKU will credit CUSTOMER against the Total Deposit according to the above
schedule.
 
Credits will be reflected on shipping invoices and shall be applied in full for
each shipment until the amount specified above for each year is fully
exhausted.   In the event that any credit is not applied due to HOKU’s failure
to ship Products, then such credit shall be carried forward to the next Year.
 
 
Page 16 of 18

--------------------------------------------------------------------------------

 
Appendix 2 -- Product Specifications
 
PRODUCT CODE:  CAS # 7440-21-3
 
1.           Description
 
Solar grade polycrystalline silicon used for applications in the photovoltaic
industry meeting specifications below.
 
2. 
[*]

 
[*]
 
3.           Size Specifications
 
[*]
 
[*]           [*]
[*]           [*]
[*]           [*]
 
4.           Certification & Elemental Analysis
 
Certification purified to the following analysis:
 
[*]
[*]
[*]
 
5.           Packaging
 
Double-packaged in polyethylene bags, weighed, and bar-coded for tracking
purposes.
 
6.           Qualified Laboratories:
 
Semiconductor Analytical Services, Inc.
1765 Landess Ave., #20
Milpitas, CA  95035 U.S.A.
 
Balazs Analytical Services, (a division of Air Liquide Electronics)
Air Liquide America LP
46409 Landing Parkway
Fremont, California  94538
 
Evans Analytical Group
810 Kifer Road
Sunnyvale, CA  94086
http://www.eaglabs.com/
 
 
Page 17 of 18

--------------------------------------------------------------------------------

 
SAFC Hitech - Silicon Semiconductor (a division of Sigma -Aldrich)
E-Mail:  safcglobal@sial.com
http://www.sigmaaldrich.com/SAFC/Global.html
 
RTI International
3040 Cornwallis Road
Post Office Box 12194
Research Triangle Park, NC  27709-2194
http://www.rti.org/page.cfm?nav=330
 
Oneida Research Services
Oneida Research Services, Inc.
8282 Halsey Rd.
Whitesboro NY  13492 USA
 
NSL Analytical Services Inc.
4450 Cranwood Parkway
Cleveland, Ohio  44128



Page 18 of 18